               Case 1:20-cv-10300-JSR Document 99 Filed 04/16/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

     PAUL NICKLEN,

                                    Plaintiff,                          Case 1:20-cv-10300-JSR

     v.
     SINCLAIR BROADCAST GROUP, INC., et. al,
                                  Defendants.

                          PLAINTIFF NICKLEN’S SECOND AMENDED
                        FED. R. CIV. P. 26(a)(1)(A) INITIAL DISCLOSURES

          Comes now Plaintiff Paul Nicklen, by and through the undersigned counsel, and for his

Second Amended Fed. R. Civ. P. 26(a)(1)(A) Initial Disclosures, states as follows:

1.        Rule 26(a)(1)(A)(i) Disclosures: Individuals Likely to Have Information Relevant to
          Plaintiff’s Claims.

     a. Knowledge of expert witnesses:

             i. Plaintiff designates Jeff Sedlik as his expert witness regarding causation of actual

                 and/or statutory damages to Plaintiff. The substance of his expected expert testimony

                 will be disclosed at the time and in the manner contemplated by the applicable rules

                 and orders entered by the Court. Plaintiff plans to produce a written report and resume

                 in advance of a deposition. Plaintiff also anticipates that this witness may rely on

                 documents produced by the Sinclair Defendants, which have not produced any

                 responsive documents to Plaintiff’s discovery requests as of the date of this filing.

                 Plaintiff reserves the right to amend and supplement his disclosures.

WHEREFORE, Plaintiff hereby serves his second amended Federal Rule 26(a) Initial Disclosures.

Dated: This 16th day of April 2021.

                                                   Respectfully submitted,


                                                                                                         1
Case 1:20-cv-10300-JSR Document 99 Filed 04/16/21 Page 2 of 3



                           By: /s/ James Bartolomei Esq.

                           James Bartolomei Esq.
                           Duncan Firm, P.A.
                           809 W. 3rd Street
                           Little Rock, Arkansas 72201
                           501-228-7600 phone
                           james@duncanfirm.com

                           and

                           Bryan D. Hoben, Esq.
                           1112 Main Street
                           Peekskill, New York 10566
                           347-855-4008
                           bryan@hobenlaw.com

                           and

                           Robert Kaplan, Esq.
                           Kaplan, Fox, and Kilsheimer LLP
                           850 Third Street
                           New York, New York 10022

                           Attorneys for Plaintiff




                                                                2
         Case 1:20-cv-10300-JSR Document 99 Filed 04/16/21 Page 3 of 3



                                     PROOF OF SERVICE

       The undersigned certifies that a copy of the foregoing instrument was served upon the

attorneys of record of all parties to the above case via email at their respective business addresses

as disclosed by the pleadings of record herein on the Court’s ECF, on April 16, 2021. I declare

under the penalty of perjury that the statement above is true to the best of my information,

knowledge and belief.

                                   By: /s/ James H. Bartolomei




                                                                                                        3
